Citation Nr: 0528585	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for chloracne of the back, buttocks, and scrotum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which, in part, granted service 
connection for chloracne, with large cysts on the back, and 
assigned a 10 percent disability rating.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran raised the issue of entitlement to a disability 
rating greater than 30 percent for chloracne of the face and 
neck.  A rating action was issued in October 2003, a notice 
of disagreement was received in November 2003, and an SOC was 
issued in June 2004.  The veteran did not appeal to the 
Board.  As a result, this matter is not before the VA at this 
time.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's chloracne of the back, buttocks, and 
scrotum is currently manifested by over 50 lesions/cysts 
covering his back, some lesions/cysts covering his buttocks, 
and 5 lesions/cysts covering his scrotum.  Some of these 
lesions/cysts have been characterized as superficial and some 
as deep.  The affected areas of these lesions/cysts do not 
exceed 72 square inches.  

CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating 
disability for chloracne of the back, buttocks, and scrotum 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7,  4.118, Diagnostic Code 7829-7801 
(effective prior to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran contends that his service connected chloracne of 
the back, buttocks, and scrotum is more disabling than 
currently evaluated.  The veteran's chloracne is rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7829.  By regulatory 
amendment, effective August 30, 2002, changes were made to 
the schedular criteria for evaluating diseases of the skin.  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

Prior to the change in skin regulations there was no specific 
diagnostic code for chloracne.  Under the old criteria, 
chloracne was rated either as eczema under DC 7806 or scars 
under DC 7800-7805.  Under 7806, a 10 percent rating was 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating was provided for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant warranted a 50 percent rating.  8 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).  
Scars, other than of the head, face, or neck and which were 
not the result of burns, were to be rated under DCs 7803 to 
7805.  Under DC 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (prior to August 30, 
2002). 

Effective August 30, 2002, chloracne is now specifically 
addressed in DC 7829, which provides for the following 
ratings: a 0 percent rating for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent; a 10 
percent rating for deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 percent of the face and 
neck, or deep acne other than on the face and neck; and a 
maximum rating of 30 percent for deep acne (deep inflamed 
nodules and pus- filled cysts) affecting 40 percent or more 
of the face and neck.

DC 7829 also provides the option of rating the condition as 
disfigurement of the head, face, or neck (under DC 7800), or 
as scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  Id.  

Under the amended version of DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters).  A 30 percent evaluation is assignable when the 
area or areas exceed 72 square inches (465 square 
centimeters).  A 40 percent evaluation is assignable when the 
area or areas exceed 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, DC 7801, Note (1), (2) (2005).

The amended version of DC Code 7802 provides for a rating of 
10 percent for scars with an area or areas of 144 square 
inches (929 square centimeters) which are superficial and do 
not cause limitation of motion.  

By way of history, an October 2002 rating decision granted 
service connection for chloracne, with large cysts on back, 
and assigned a 10 percent disability rating.  A rating 
decision dated in October 2003 continued the veteran's 10 
percent rating for chloracne of the back and re-characterized 
this disability as chloracne of the back, buttocks, and 
scrotum.  This October 2003 rating decision also granted a 
separate evaluation for chloracne of the face and neck and 
assigned a 30 percent disability rating.  While the veteran 
submitted a timely notice of disagreement with regard to the 
rating for chlorance of the face and neck, there has been no 
substantive appeal on this issue.  Thus, as noted above, the 
only issue before the Board is entitlement to a disability 
rating greater than 10 percent for chloracne of the back, 
buttocks, and scrotum.      

Evidence relevant to the current level of severity of the 
veteran's chloracne of the back, buttocks, and scrotum 
includes an August 2003 VA dermatological examination.  At 
that time, the veteran complained of constant, painful 
lesions and, at least three times per year, large and painful 
abscesses, especially on his back.  Upon physical 
examination, the examiner reported that the veteran's back is 
almost totally covered with lesions.  There were roughly over 
50 cysts present on the back that were 0.5 centimeters (cm) 
or larger in size.  The examiner also reported some lesions 
on the buttocks and 5 cysts on the scrotum that are small, 
approximately 4-5 millimeters (mm) in size.  There was a 
large 1.5 x 3 cm atrophic scar of the left buttock, which was 
the result of one of the lesions after it had abscessed and 
healed.  The examiner noted that the veteran had some 
superficial as well as deep lesions.  The superficial ones 
were manifested by multiple too-numerous-to-count-open-and-
closed comedones, many of which were multi-headed.  There 
were multiple superficial cysts as well as cysts that were in 
the 1-3 cm deep category.  There was some inflammation the 
day of the examination, but the veteran was relatively stable 
compared to other times.  The diagnosis was chloracne.  

Photographs from the August 2003 examination are also 
associated with the claims folder.  These photos show 
numerous lesions affecting the entire area of the back and 
part of the buttocks and scrotum.  

Also of record are previous VA dermatological examinations 
dated in July 2002 and September 2002 with accompanying 
photographs and VA outpatient treatment records dated from 
March 2002 to June 2004.  These records show treatment for 
and a diagnosis of chloracne.            

Turning to DC 7801 (pre- and post- August 30, 2002), the 
Board notes that the August 2003 VA examiner characterized at 
least some of the veteran's lesions/cysts as "deep."  The 
examiner also noted that the veteran's back was "almost 
totally covered" with the lesions/cysts and there were some.  

Upon reviewing the color photographs taken in conjunction 
with each VA examination, the Board finds that the areas 
affected by the veteran's chloracne of the back, buttocks, 
and scrotum exceed 12 square inches, but do not exceed 72 
square inches.  As was stated earlier, a 20 percent 
evaluation is warranted under DC 7801 when there is evidence 
of scars, other than of the head, face, or neck, that are 
deep or that cause limited motion and affect an area or areas 
exceeding 12 square inches.  Where there is a reasonable 
doubt as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2005).  In addition, where there is a question as 
to which of two disability evaluations should be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. See 38 C.F.R. § 4.7 (2005).  

Therefore, the Board finds that, under the current version of 
the rating criteria, the veteran's chloracne of the back, 
buttocks, and scrotum more nearly approximates the criteria 
for a 20 percent disability rating.  As was stated earlier, 
where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick.  Thus, in light of the 
evidence as noted above, the Board concludes that the 
veteran's chloracne of the back, buttocks, and scrotum is 
productive of impairment warranting the higher evaluation of 
20 percent under the post-August 30, 2002 DC 7801.

As for the potential for a yet higher rating, the Board notes 
that there is no evidence that the veteran's chloracne of the 
back, buttocks, and scrotum affects an area exceeding 72 
square inches which is necessary for a 30 percent evaluation 
under DC 7801.  The veteran's owns statements and the post-
service treatment records would not indicate such a 
disability exists.       

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate chloracne, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's chloracne of the back, buttocks, and scrotum, 
standing alone, causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001, June 2002 and April 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, VA medical records, VA 
examination reports, and private medical records.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating of 20 percent for chloracne or 
the back, buttocks, and scrotum, is granted, subject to the 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


